Title: To John Adams from Elbridge Gerry, 27 March 1797
From: Gerry, Elbridge
To: Adams, John


No 4
My dear Sir
Cambridge 27th March 1797

A social friend, but not one whose politicks have been much in unison with mine, has suggested to me the policy of your sending Mr Jefferson, at the present crisis, as a minister to France. at first blush, the measure struck me forcibly: Mr Jefferson being much in the confidence of France, & of her officers & adherents in the United States; the antipode of her enemies amongst us; possessed of qualities & accomplishments, which suit the French nation; & the head of that party, who, in case of a war with France, would now oppose it, even if inevitable.  seeing the first effect of this proposition on my mind, the gentleman alluded to proposed that I should bring it to you, & I manifested no dislike to the proposal; but I shall seldom, if ever again, yeild to such a request: as the object of my correspondence will be information, & not council; & as your friends will probably be investigated & assailed thro’out the United States & Europe, to communicate the suggestions of others; which, will often make them the unguarded instruments of intriguing men, & will impose on yourself, the arduous task of distinguishing between the adulterated & unadulterated parts of their correspondence.  the proposition alluded to appears to me, on reflection, to involve consequences which in the first instance do not present themselves to veiw; & as it will undoubtedly be made to you, I feel an obligation from the circumstance mentioned, of making a few remarks on it; which, notwithstanding my first intention, I should otherwise have avoided—the appointment, abstractedly considered as it respects France, still appears to me a desirable object; but as it relates to the constitution, the President, Vice-President, & the publick, it is I conceive of a delicate nature.  in case of the removal, resignation, death, or inability of the President, his powers devolve on the Vice President; & altho there is no possibility of the first, or probability, I hope, of the two next events, yet, an inability may arise from indisposition: in which case, the public, particularly those opposed to the V President, in his absence, would be clamorous for supplying his place; as the constitution expressly requires his services, when the presidents power to act, ceases.  the constitutionality of the measure may therefore on this ground, as well as on that of being always prepared to supply a vacancy, be questioned; and, if the executive can vacate the office of V.P. for a month, it may for twelve months or four years; & thus render the provission by the constitution, of a Vice President, a meer nullity.  As it respects the President, it is generally considered better policy for him to be always, clearly, within the line of the constitution, if possible, than to be suspected of trenching upon it.  he may, & probably will, be officially called on to approve of bills, which will involve constitutional questions; & be thus, unavoidably, exposed to the clamor of his enemies: but can it be good policy, to arm them voluntarily with pretexts, that he has originated in his executive capacity unconstitutional measures; when there exists no necessity for the case? the disadvantages resulting to his predecessor, under such circumstances, will perhaps determine this question.—as it relates to the VP, there is now a prospect of a good understanding between the President & himself; but may not such a proposition produce in his mind apprehensions, that the President is opposed to him, & that he contemplates a plan to remove him from office; or, if not, that such an appointment would prostitute the dignity of his present office, & degrade him in the eyes of foreigners, as well as of his fellow citizens. in either case, he would be disgusted with the proposal—in respect to the public, it being divided into two political parties, whose exertions have been great as they respected the choice of President & V President, & it having fortunately happened that each has obtained its object in part, would not such an appointment, even if accepted, & agreable to the VP’s party, as it respects an accomodation with France, deprive them of the pleasing prospect of his republican influence in the Senate; & thus renew those party animosities, which at present appear to have subsided in a considerable degree? this, Sir, you can best determine: & I shall omit other remarks, pro & con, what will undoubtedly occur to your capacious mind.
I have read with inexpressible pleasure, your speech on the day of your inauguration. the just & comprehensive veiw which you have taken, of our critical situation at the commencement of the revolution, of the subsequent danger attending the establishment of government, of the origin progress & final issue of the confederation, of the necessity of a more energetic system, of the advantages resulting from the administration of the present constitution, of the preference due to elective republican governments, when compared with those, “descending from accidents or institutions established in remote antiquity”, & of the danger resulting from foreign influence; and the declaration of the principles by which your administration will be governed, have had a very happy effect in couching the dim-sighted politicians in this quarter, & cannot fail, as I conceive, of securing to yourself the general confidence & attachment of the people of the UStates.
I hope, e’er this that your happiness is compleat, by the arrival of Mrs Adams. I should have paid my respects to her, before she left Quincy, had my health permitted; but Mrs Gerry & myself have been confined the whole winter, by a species of slow fever & influenza; which still continues on her, but has abated on my part. pray give our best respects to her, & accept them yourself; & be assured my dear Sir, I remain with every sentiment of / esteem, & respect, yours sincely

E GerryP.S  I have this day renewed my correspondence with the Vice President, which I think will not diminish your mutual friendship.